

115 HR 1298 IH: CT Colonography Screening for Colorectal Cancer Act of 2017
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1298IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Mr. Wenstrup (for himself and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to cover screening computed tomography colonography
			 as a colorectal cancer screening test under the Medicare program.
	
 1.Short titleThis Act may be cited as the CT Colonography Screening for Colorectal Cancer Act of 2017. 2.Coverage of computed tomography colonography screening as a colorectal cancer screening test under Medicare (a)In generalSection 1861(pp)(1) of the Social Security Act (42 U.S.C. 1395x(pp)(1)) is amended—
 (1)by redesignating subparagraph (D) as subparagraph (E); and (2)by inserting after subparagraph (C) the following new subparagraph:
					
 (D)Screening computed tomography co­lo­nog­ra­phy.. (b)Frequency limits and paymentSection 1834(d) of such Act (42 U.S.C. 1395m(d)) is amended by adding at the end the following new paragraph:
				
					(4)Screening computed tomography colonography
 (A)Fee scheduleWith respect to a colorectal cancer screening test consisting of screening computed tomography colonography, subject to subparagraph (B), payment under section 1848 shall be consistent with payment under such section for similar or related services.
 (B)Payment limitIn the case of screening computed tomography colonography, payment under this part shall not exceed such amount as the Secretary specifies, based upon rates recognized for diagnostic computed tomography colonography.
 (C)Facility payment limitNotwithstanding any other provision of this title, in the case of an individual who receives screening computed tomography colonography—
 (i)in computing the amount of any applicable coinsurance, the computation of such coinsurance shall be based upon the fee schedule under which payment is made for the services; and
 (ii)the amount of such coinsurance shall not exceed 25 percent of the payment amount under the fee schedule described in subparagraph (A).
 (D)Frequency limitNo payment may be made under this part for a colorectal cancer screening test consisting of a screening computed tomography colonography—
 (i)if the individual is under 50 years of age; or (ii) (I)in the case of individuals at high risk for colorectal cancer, if the procedure is performed within the 23 months after a previous screening computed tomography colonography or a previous screening colonoscopy; or
 (II)in the case of an individual who is not at high risk for colorectal cancer, if the procedure is performed within the 119 months after a previous screening co­lo­nos­co­py or within the 59 months after a previous screening flexible sigmoidoscopy or a previous screening computed tomography colonography..
			(c)Conforming frequency limits for other colorectal cancer screening tests
 (1)Screening flexible sigmoidoscopyParagraph (2)(E)(ii) of section 1834(d) of the Social Security Act (42 U.S.C. 1395m(d)) is amended by inserting or screening computed tomography co­lo­nog­ra­phy after previous screening flexible sig­moi­dos­co­py.
 (2)Screening colonoscopyParagraph (3)(E) of such section is amended— (A)by inserting or screening computed tomography colonography after 23 months after a previous screening colonoscopy; and
 (B)by inserting or screening computed tomography colonography after screening flexible sigmoidoscopy. (d)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2018.
			3.Exemption of screening computed tomography colonography from special rule on payment for imaging
			 services
 (a)In generalSection 1848(b)(4)(B) of the Social Security Act (42 U.S.C. 1395w–4(b)(4)(B)) is amended by inserting and screening computed tomography colonography after diagnostic and screening mammography.
 (b)Effective dateThe amendment made by subsection (a) shall apply to items and services furnished on or after January 1, 2018.
			4.Reports on the status of covering computed tomography colonography as a colorectal cancer screening
			 test under Medicare
 (a)Preliminary reportNot later than 90 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit a preliminary report to Congress on the status of coverage of computed tomography colonography as a colorectal cancer screening test under the Medicare program under title XVIII of the Social Security Act, including the extent to which such coverage as required by the amendments made by sections 2 and 3 has been implemented.
 (b)Annual reportNot later than September 30 of each fiscal year during the 5-year period beginning with fiscal year 2019, the Secretary shall submit to the Congress, a status report on the following:
 (1)The impact of screening computed tomography colonography on the change in colorectal cancer screening compliance of Medicare beneficiaries.
 (2)The various utilization rates with respect to Medicare beneficiaries for each available colorectal cancer screening option before and after the availability of and coverage of screening computed tomography colonography under the Medicare program pursuant to the enactment of this Act, including—
 (A)by initial CRC screening performed with respect to a Medicare beneficiary per year, including the age of the beneficiary when the initial screening was performed; and
 (B)by follow-on screening performed, whereby the analysis demonstrates to what extent screening computed tomography co­lo­nog­ra­phy was used as a substitute for a previous screening procedure.
 (3)Access to screening computed tomography colonography by Medicare beneficiaries, especially in rural areas or underserved populations, before and after the date of implementation of coverage of such screening benefit under the Medicare program pursuant to the enactment of this Act.
 (4)Recommendations for such legislation and administrative action as the Secretary determines appropriate to implement this Act.
				